Adams, Ch. J.
It may be conceded that the entry shows an intention on the part of Judge Shame to enter a judgment for some amount in favor of the plaintiff, but the *488amount does not appear, so far as the record shows, to have been determined, nor does it appear from the record that there was such determination that the amount could be ascertained by computation. It is possible, as the plaintiff claims, that Judge Siiane did in fact determine to enter judgment for the full amount of the note and acceptance, but the difficulty is that the court below was not justified in finding such to have been his determination. We do not think that the court could properly look beyond the record to find it. The appellant cites and relies upon Lind v. Adams, 10 Iowa, 398; Stockdale v. Johnson, 14 Id., 178; Shelley v. Smith, 50 Id., 543; Fuller v. Stebbins, 49 Id., 376; but the cases fall short of supporting the rule contended for, and we have not s'een any cases which do support it.
Besides, if we could hold that the court below might have considered the affidavit of Iliens, the plaintiff’s attorney, as to what Judge Shane’s intention was, we could not say that it erred in overruling the motion. If the court could have considered Heins’ affidavit to the effect that Judge ShaNE intended to enter a judgment for the full amount of the note and acceptance, it would have been equally proper to receive and consider other affidavits to the effect that such was not his intention, and it may be that the court did so. The abstract does not purport to contain all the evidence introduced before the court below.'
We think that the motion was properly overruled.
Affirmed.